DETAILED ACTION
	Claims 1-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/21 has been considered by the examiner.

Drawings
The drawings were received on 3/15/21.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,949,297. Although the claims at issue are not identical, they are not patentably distinct from each other because given the patented claims 1 and 8, the pending claims are almost fully contained within the patented claims with the exception of the tracking which would equate to the mapping of claim 8.  Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application given the patented claims to use the mapping to track the relationship of the parity.

17/201754 present application.
U.S. Patent No. 10,949,297
1. A device comprising: 


memory; and 
processing circuitry to: 










compute parity data for first data and second data, the first data and second data 
to be written to a storage device, and 


the first data and second data correspond to different data segments in the storage device; 

track a relationship of the parity data to the first data and the second data in a data structure stored in the memory; 

use the data structure to decouple the parity data from the first data and the second data.
1. A controller for NAND device mixed parity management, the controller comprising: 
volatile memory; and 
processing circuitry to: receive a first portion of data, the first portion of data corresponding to a first data segment defined with respect to a structure of the NAND device; receive a second portion of data, the second portion of data corresponding to a second data segment defined with respect to the structure of the NAND device, the second data segment different than the first segment; 
compute a parity value using the first portion of data and the second portion of data; 

store the parity value in the volatile memory; and 


(above)


(claim 8 mapping = tracking)



decouple parity data for the first portion of data and the second portion of data from parity data derived from the parity value in response to a trigger.

8. The array controller of claim 1, wherein, to compute the parity value, the processing circuitry maintains a data structure to store a mapping between the first portion of data, the second portion of data, and the parity value.
11. A storage device comprising: 
a storage array; 
a controller comprising: 
memory; and 
processing circuitry to: 










compute parity data for first data and second data, 

the first data and second data to be written to a storage device, and 

the first data and second data correspond to different data segments in the storage array; 

track a relationship of the parity data to the first data and the second data in a mixed-parity data structure stored in the memory; 
use the mixed-parity data structure to decouple the parity data from the first data and the second data based on an operation that uses the parity data.
1. A controller for NAND device mixed parity management, the controller comprising: 
volatile memory; and 
processing circuitry to: receive a first portion of data, the first portion of data corresponding to a first data segment defined with respect to a structure of the NAND device; receive a second portion of data, the second portion of data corresponding to a second data segment defined with respect to the structure of the NAND device, the second data segment different than the first segment; 
compute a parity value using the first portion of data and the second portion of data; 
store the parity value in the volatile memory; and 


(above)



(claim 8 mapping = tracking)


decouple parity data for the first portion of data and the second portion of data from parity data derived from the parity value in response to a trigger.



Allowable Subject Matter
Claims 2-9 and 12-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US11138069 to Bandic et al. teach a data set divided into a number of data payload elements. A first portion of the data payload elements are combined to form a first parity value, and the first portion of the data payload elements and the first parity value are distributed across the dies. A remaining second portion of the data payload elements are combined to form a second parity value, and the remaining second portion of the data payload elements and the second parity value are distributed across less than the  number of dies. Map data are written to a memory to describe the locations of the first and second parity values among dies.
US10761766 to Bennett teaches a method of operating a memory system including: providing a memory system having memory modules; storing a stripe of M data blocks and a parity block in the memory modules; retrieving M of the data blocks or M−1 of the data blocks and parity data from the memory modules; and using a first received group of the M data blocks or the M−1 data blocks and the parity data, to represent the M data blocks.
Qin et al. "A Parity Scheme to Enhance Reliability for SSDs," teaches a flash memory redundant array technique, which is similar to RAID-4. A built-in NVRAM is utilized to cache the parity data update for minimal writes to flash memory in parity channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111